OPINION OF THE COURT BY
WILDER, J.
This is an appeal from a decision of the judge of the land court denying the petition of J. B. Castle to a registered title to a certain portion of land set forth in his petition, the title to which portion was found to be in Helen Boyd.
No objection was made by counsel, but at the argument the court of its own motion questioned whether an appeal lies from a decision as distinguished from a decree of the land court, no decree having yet been entered.
The sfatute was originally as follows: “Appeals shall be allowed from all decisions, judgments, orders or decrees of the court of land registration to the supreme court in the same manner as appeals are taken from the decisions of the circuit judges in chambers.” R. L. Sec. 2407. This section was amended by Act 43, S. L. 1907, so as to read as follows: “Appeals solely upon points of law shall be allowed from any final order, decision, judgment or decree of the court to the supreme court,” with other provisions not necessary to be referred to.
In Mutch v. Holau, 5 Haw. 314; Uh Wo Sang Co. v. Alo, 7 Haw. 673; In re Walters, 10 Haw. 25; Barthrop v. Kona Coffee Co., 10 Haw. 398, 403, and in Kahai v. Kuhia, 11 Haw. *4373, 5, this court held that under a statute allowing a party to ajipeal from any decision, judgment, order or decree the appeal, should be taken from the decree. This construction of a similar statute, which has always been adhered to, requires its adoption as to appeals from the land court.
Q. F. Peterson for J. B. Castle.
J. W. (Jathcart (Oathcart & Milverton on the brief) for J ames TI. Boyd and Helen Boyd.
The appeal is dismissed.